People v Greenman (2016 NY Slip Op 00263)





People v Greenman


2016 NY Slip Op 00263


Decided on January 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniels, JJ.


16653 1542/13

[*1] The People of the State of New York, Respondent,
vEdward Greenman, Defendant-Appellant.


Edward Greenman, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J. at dismissal motion and sentencing; Daniel McCullough, J. at jury trial), rendered July 29, 2014, convicting defendant of criminal tampering in the first degree and petit larceny, and sentencing him, as a second felony offender, to an aggregate term of two to four years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant's claim that the evidence failed to establish the elements of first-degree criminal tampering is without merit. Insofar as defendant argues that his conviction was based on perjured testimony, we find no material inconsistency between the officers' trial testimony, their grand
jury testimony and the felony complaint, nor do we find any basis for disturbing the jury's credibility determinations.
We have considered and rejected defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 14, 2016
CLERK